

STOCK PURCHASE AGREEMENT
BETWEEN
EGPI FIRECREEK, INC.
EGPI FIRECREEK ACQUISITION COMPANY, INC.
AND
E-VIEWS SAFETY SYSTEMS, INC.


THIS STOCK PURCHASE AGREEMENT (the “AGREEMENT”) is dated as of the 20th day of
July, 2010, by and among EGPI FIRECREEK, INC., a Nevada corporation (“EGPI”),
EGPI FIRECREEK ACQUISITION COMPANY, INC., a Nevada corporation (the “EGPI
Subsidiary”), E-VIEWS SAFETY SYSTEMS, INC., a Nevada corporation (“Views”).
 
WHEREAS, E-ViEWS desires to sell to the EGPI Subsidiary and the EGPI Subsidiary
desires to purchase from E-ViEWS an amount of the shares of the E-ViEWS Common
Stock, so that following the completed purchase as described herein, the EGPI
Subsidiary will own the  percent of the issued and outstanding shares of the
E-ViEWS Common Stock as hereinafter set forth; and
 
WHEREAS, E-ViEWS is hereinafter sometimes  referred to as the “Seller”;
 
NOW, THEREFORE, in consideration of the foregoing and the following mutual
covenants and agreements, the parties hereto agree as follows:
 
1.           Sale of the E-ViEWS Common Stock.  Upon the terms and conditions
set forth in this Agreement, E-ViEWS shall issue, sell, assign, and transfer to
the EGPI Subsidiary,  free and clear of all liens and encumbrances and the EGPI
Subsidiary, upon the basis of the covenants, warranties and representations of
E-ViEWS set forth herein, shall purchase from E-ViEWS at the Closing shares of
the E-ViEWS Common Stock, as follows:
 
a.                   On any date selected by EGPI upon i) ten days written
notice to Seller that is not later than December 1, 2010  (the “Second  Closing
Date”) , ii) the receipt of consideration as outlined herein Section 2. a.
i.-v., and iii) upon receipt of four million seven hundred fifty thousand
($4,750,000), and,
 
b.                   Further as outlined herein Section 2. b., E-ViEWS shall
issue and deliver to the EGPI Subsidiary a number of shares of the E-ViEWS
Common Stock equal to thirty percent (30%) of the then issued and outstanding
shares of the E-ViEWS Common Stock, following the issance of shares to the EGPI
Subsidiary (the “Initial Issuance”).
 
c.                   With respect to discussion in Section 1. a. iii) above, the
aggregate total of payment of ($2,375,000) will be due on October 15, 2010 and
Second Payment of ($2,375,000) will be due on November 15, 2010. Default
deadline for these two payments is December 1, 2010. Upon each payment received,
E-ViEWS shall deliver to the EGPI Subsidiary the proportionate number of shares
on a pro rata basis of the E-ViEWS Common Stock as specified in Section 1. a.
 
d.                   At any time within eighteen (18) months following the
Initial Issuance selected by EGPI upon not less than ten (10) days written
notice to Seller ( the “Third  Closing Date”), E-ViEWS shall issue and deliver
to the EGPI Subsidiary that number of shares of the E-ViEWS Common Stock (the
“Third Issuance”), so that as a result of the Second Issuance, the EGPI
Subsidiary will own fifty one percent (51%) of the then issued and outstanding
shares of the E-ViEWS Common Stock.
 
2.           Purchase Price.  Subject to the terms of this Agreement and in
reliance on the representations and warranties of E-Views, in full consideration
for the purchase of the Initial Issuance and the Second Issuance of the E-Views
Common Stock , the EGPI Subsidiary shall pay E-Views (the “Purchase Price”), as
follows:
 
a.                   The sum of two hundred and fifty thousand dollars
($250,000) ( the “Initial Payment”) on or before the 15th day of August, 2010 (
the “Initial Closing Date”)  payable as follows:

 
1

--------------------------------------------------------------------------------

 

i.          $25,000 on or before the 21st day of July, 2010 in consideration for
which the distribution rights (“Distribution Rights”) to the territories (State
of Florida) identified in Section 1 of Appendix B of Attachment 4 shall be
vested for the term of the agreement attached as Attachment 4 (“First Vested
Distribution Rights”).
 
ii.         $25,000 on or before July 27th, 2010 in consideration for which the
Distribution Rights to the territories (State of Alabama) identified in Section
2 of Appendix B of Attachment 4 shall be vested for the term of the agreement
attached as Attachment 4(“Second Vested Distribution Rights”).
 
iii.        $50,000 on or before August 4th, 2010 in consideration for which the
Distribution Rights to the territories (States of Louisiana & North
Carolina)identified in Section 3 of Appendix B of Attachment 4 shall be vested
for the term of the agreement attached as Attachment 4 (“Third Vested
Distribution Rights”).
 
iv.        $150,000 on or before August 15th, 2010 in consideration for which
all of the Distribution Rights to the territories (Rights to England & Ireland)
identified in  Appendix B of Attachment 4 shall be vested for the term of the
agreement attached as Attachment 4 (“All Distribution Rights”).
 
v.         Each of the foregoing payments shall be paid by wire transfer of
immediately available funds to an account identified by E-Views. EGPI shall have
the right to extend the due date of any of the foregoing payments by Seven (7)
business days (the “Extension Period”).  After expiration of the Extension
Period Seller shall have the right to cancel this Agreement at any time in which
event, notwithstanding any other provision of this Agreement to the
contrary,  except as provided in Section 2(d), all remaining rights and
obligations of all Parties hereunder shall terminate and this Agreement shall be
of no further force or effect.
 
b.                   The consideration for the Initial Issuance (see Section 1.
a., b., and c. hereinabove) shall be the sum of four million seven hundred and
fifty thousand dollars ($4,750,000) payable at the Second Closing Date, by wire
transfer of immediately available funds to an account identified by E-Views.
EGPI shall have the right to extend the Second Closing Date by seven (7)
business days (the “Second Extension Period”).  After expiration of the Second
Extension Period Seller shall have the right to cancel this Agreement at any
time in which event, notwithstanding any other provision of this Agreement to
the contrary, all remaining rights and obligations of all Parties hereunder
shall terminate and this Agreement shall be of no further force or effect.
 
c.                   The consideration for the Second Issuance shall be the sum
of ten million dollars  ($10,000,000) payable  at the Third Closing Date  by
wire transfer of immediately available funds to an account identified by
E-Views  as follows:
 
 
(i)
One Million Seven Hundred and Fifty Thousand Dollars ($1,750,000) within 90 days
after the Closing of the Initial Issuance;

 
 
(ii)
One Million Seven Hundred and Fifty Thousand Dollars ($1,750,000) within 90 days
after the payment described in Section 2(c) (i);

 
 
(iii)
One Million Seven Hundred and Fifty Thousand Dollars ($1,750,000) within 90 days
after the payment described in Section 2(c) (ii)

 
 
(iv)
One Million Seven Hundred and Fifty Thousand Dollars ($1,750,000) within 90 days
after the payment described in Section 2(c) (iii);

 
 
(v)
One Million Seven Hundred and Fifty Thousand Dollars ($1,750,000) within 90 days
after the payment described in Section 2(c) (iv);

 
 
(vi)
One Million Seven Hundred and Fifty Thousand Dollars ($1,750,000) within 90 days
after the payment described in Section 2(c) (v);

 
 
2

--------------------------------------------------------------------------------

 
 
d.                  Notwithstanding any other provisions of this Agreement to
the contrary, if any payment set forth in Section 2(a) or 2(c) is not paid
within 7 days of the due date, such failure shall not be considered a default of
any provision of this Agreement provided however in such event Seller’s sole
remedy shall be to terminate this Agreement whereupon EGPI shall, in the event
of termination, retain all Vested First, Second, Third and All Distribution
Rights and all right, title and interest in and to the Second Issuance according
to the following schedule:
 
i.           After the payment described in Section 2(c) (ii) EGPI one sixth of
the Second Issuance.
 
ii.           After the payment described in Section 2(c) (iii) EGPI one third
of the Second Issuance.
 
iii.           After the payment described in Section 2(c) (iv) EGPI one half of
the Second Issuance.
 
iv.           After the payment described in Section 2(c) (v) EGPI two thirds of
the Second Issuance.
 
v.           After the payment described in Section 2(c) (vi) EGPI 100% of the
Second Issuance.
 
3.           Repurchase of Shares of the E-Views Common Stock.  E-Views shall
have the right to repurchase up to eleven percent (11%) of the shares of the
E-Views Common Stock sold hereunder pursuant to the Repurchase Agreement
attached hereto as Attachment 3.
 
4.           Distribution Agreement.  At the time of the Closing of the Initial
Payment, E-Views and the EGPI Subsidiary shall execute that certain exclusive
Distribution Agreement, a copy of which is attached hereto as Attachment 4. In
the event of any conflict between the terms of Attachment 4 and this Agreement,
the terms of this Agreement shall control.
 
5.           Guarantee of Performance.  By the execution of this Agreement, EGPI
shall be deemed to have guaranteed the performance of all obligations of the
EGPI Subsidiary hereunder.
 
6.           Shareholder Agreement.  Upon the Initial Issuance, the Parties
shall enter into the Shareholder Agreement attached hereto as Attachment 6 which
in addition to provisions customarily found in such agreements shall provide it
shall survive termination of this Agreement for any reason.
 
7.           Representations and Warranties of E-Views.   Where a representation
contained in this Agreement is qualified by the phrase “to the best knowledge of
E-Views ” (or words of similar import), such expression means that, after having
conducted a due diligence review, E-Views believe the statement to be true,
accurate, and complete in all material respects.  Knowledge shall not be imputed
nor shall it include any matters which such person should have known or should
have been reasonably expected to have known.  E-Views represent and warrant to
EGPI and the EGPI Subsidiary as follows:
 
(a)                 Power and Authority.  E-Views has full power and authority
to execute, deliver, and perform this Agreement and all other agreements,
certificates or documents to be delivered in connection herewith, including,
without limitation, the other agreements, certificates and documents
contemplated hereby (collectively the “Other Agreements”).
 
(b)                 Binding Effect.  Upon execution and delivery by E-Views ,
this Agreement and the Other Agreements shall be and constitute the valid,
binding and legal obligations of E-Views , enforceable against E-Views in
accordance with the terms hereof and thereof, except as the enforceability
hereof or thereof may be subject to the effect of (i) any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
creditors’ rights generally, and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).

 
3

--------------------------------------------------------------------------------

 

(c)                 Effect.  Neither the execution and delivery of this
Agreement or the Other Agreements nor full performance by E-Views of
its  obligations hereunder or thereunder will violate or breach, or otherwise
constitute or give rise to a default under, the terms or provisions of the
Articles of Incorporation or Bylaws of Views or, subject to obtaining any and
all necessary consents, of any contract, commitment or other obligation of
E-Views or necessary for the operation of E-Views’ business (the “Business”)
following the Closing or any other material contract, commitment, or other
obligation to which E-Views is a party, or create or result in the creation of
any encumbrance on any of the property of E-Views.  Except as otherwise
disclosed to EGPI before the date of this Agreement and disclosed on any
Schedule 7(c) attached hereto, E-Views is not in violation of its Articles of
Incorporation, its Bylaws, or of any indebtedness, mortgage, contract, lease, or
other agreement or commitment.
 
(d)                 No Consents.  No consent, approval or authorization of, or
registration, declaration or filing with any third party, including, but not
limited to, any governmental department, agency, commission or other
instrumentality, will, except such consents, if any, delivered or obtained on or
prior to the Closing Date, be obtained or made by E-Views prior to the Closing
Date to authorize the execution, delivery and performance of this Agreement or
the Other Agreements.
 
(e)                 Capitalization.  E-Views is authorized by its Articles of
Incorporation to issue 250,000,000 shares of the E-Views Common Stock.  As of
the date of this Agreement, there are 36,500,000 shares of the E-Views Common
Stock duly and validly issued and outstanding, fully paid, and non-assessable.
Except as described on Exhibit 7(e) there are no outstanding options, contracts,
commitments, warrants preemptive rights, agreements or any rights of any
character affecting or relating in any manner to the issuance of the E-Views
Common Stock.
 
(f)                 E-Views Common Stock Ownership.  E-Views has or shall have
at the time of issuance good, absolute, and marketable title to the shares of
the E-Views Common Stock as described herein,  E-Views has the complete and
unrestricted right, power and authority to issue and sell its shares of the
E-Views Common Stock pursuant to this Agreement.  The delivery of the E-Views
Common Stock as herein contemplated will vest in EGPI good, absolute and
marketable title to the shares of the E-Views Common Stock as described herein,
free and clear of all liens, claims, encumbrances, and restrictions of every
kind. EGPI is aware that EGPI must bear the economic risk of their investment in
the Common stock for an indefinite period of time because the Common Stock has
not been registered under the 1933 Act, as amended, or under the securities laws
of any state, and therefore cannot be sold unless they are subsequently
registered under the 1933 Act, as amended, and any applicable state securities
laws or unless an exemption from such registration is available and, further
that only the Company can take action to register the Common Stock and the
Company, other than as set forth in the Private Placement Memorandum, is under
no obligation, and does not propose to attempt to do so. EGPI recognizes that no
federal or state agency has passed upon the Common Stock to date or made any
finding or determination as to the fairness of an investment in the Common
Stock.
 
EGPI understands and agrees that the following restrictions and limitations
imposed by Rule 502 of Regulation D under the ‘1933 Act’, as amended, and by
applicable state securities laws, are applicable to their purchase and resale,
assignment, pledge, hypothecation or other transfer of the Common Stock:


 
(i)
EGPI agrees that the Common Stock shall not be sold, assigned, pledged,
hypothecated or otherwise transferred unless said Common Stock is registered
under the 1933 Act, as amended, and applicable state securities laws or unless
an exemption from such registration is available.

 
(ii)
A legend in substantially the following form will be placed on any
certificate(s) or other document(s) evidencing the shares of Common Stock:

THE SECURITIES EVIDENCED HEREBY MAY NOT BE TRANSFERRED WITHOUT (i) THE OPINION
OF COUNSEL SATISFACTORY TO THIS CORPORATION THAT SUCH TRANSFER MAY LAWFULLY BE
MADE WITHOUT REGISTRATION UNDER THE FEDERAL SECURITIES ACT OF 1933, AS AMENDED,
OR (ii) SUCH REGISTRATION.
 
(iii)
Stop transfer instructions have been or will be issued with respect to the
Common Stock so as to restrict the resale, assignment, pledge, hypothecation or
other transfer thereof.



(g)                 Organization and Standing of E-Views.  E-Views is a duly
organized and validly existing Nevada corporation in good standing, with all
requisite corporate power and authority to carry on the Business as presently
conducted in each of the jurisdictions where it is currently doing business.

 
4

--------------------------------------------------------------------------------

 

(h)                Employees.  On the date of this Agreement, E-Views has 7
employees.
 
(i)                 Financial Statement.  E-Views has  furnished EGPI an
unaudited balance sheet of Views as of December 31, 2008, and the related
statement of income and retained earnings for the period covered thereby, and an
unaudited balance sheet of E-Views as of October 31, 2009, and the related
statement of income and retained earnings for the period covered thereby
(collectively, the “Financial Statement”).  The Financial Statement (i) is in
accordance with the books and records of E-Views; (ii) fairly presents the
financial condition of E-Views at such dates and the results of its operations
for the periods therein specified; (iii) was prepared in accordance with
generally accepted accounting principles applied upon a basis consistent with
prior accounting periods; and (iv) with respect to all contracts and commitments
of E-Views, reflects adequate reserves for all reasonably anticipated losses and
costs in excess of anticipated income.  Specifically, but not by way of
limitation, the Financial Statement discloses all of the debts, liabilities, and
obligations of any nature (whether absolute, accrued, contingent, or otherwise
and whether due or to become due) of E-Views on the dates therein specified
(except such debts, liabilities, and obligations as are not required to be
reflected therein in accordance with generally accepted accounting principles).
 
(j)                 Present Status.  Since the dates reflected on the Financial
Statement, E-Views has not (i) incurred any material obligations or material
liabilities, absolute, accrued, contingent, or otherwise, except current trade
payables; (ii) discharged or satisfied any liens or encumbrances, or paid any
obligations or liabilities, except current Financial Statement liabilities and
current liabilities incurred since the dates reflected on the Financial
Statement, in each case, in the ordinary course of business; (iii) declared or
made any stockholder payment or distribution or purchased or redeemed any of its
securities or agreed to do so; (iv) mortgaged, pledged, or subjected to lien,
encumbrance, or charge any of its assets except as shall be removed prior to or
at the Closing Date; (v) canceled any debt or claim; (vi) sold or transferred
any assets of a material value except sales from inventory in the ordinary
course of business; (vii) suffered any damage, destruction, or loss (whether or
not covered by insurance) materially affecting its properties, business, or
prospects; (viii) waived any rights of a material value; (ix) entered into any
transaction other than in the ordinary course of business.  Further, since the
dates reflected on the Financial Statement, there has not been any change in or
any event or condition (financial or otherwise) affecting the property, assets,
liabilities, operations, or prospects of E-Views, other than changes in the
ordinary course of its business, none of which has (either when taken by itself
or taken in conjunction with all other such changes) been materially adverse.
 
(k)                 Tax Returns and Audits.  Except as described on Exhibit 7
(k) pertaining to an agreement with between E-Views and the Internal Revenue
Service for monthly payments of delinquent taxes,  as of the date of this
Agreement, E-Views has duly filed all federal, state, and local tax returns as
required to be filed by it (including, but not limited to, all payroll or other
employment related tax returns), and has paid all federal, state and local
taxes, including, but not limited to all payroll and employment taxes, required
to be paid with respect to the periods covered by such returns.  E-Views has not
been delinquent in the payment of any tax, assessment, or governmental charge,
and has not had any tax deficiencies proposed or assessed against it and has not
executed any waiver of the statute of limitations on the assessment or
collection of any tax.
 
(l)                 Litigation.  Other than as reflected on Schedule 7 (l)
attached hereto, E-Views is not a party to any pending or
threatened  litigation, arbitrations, claims, governmental or other proceedings
(formal or informal), or investigations pending, threatened, or in
prospect  with respect to Views, or any of its Business, properties, or assets.
.  E-Views is not affected by any present or threatened strike or other labor
disturbance or, to the knowledge of E-Views, is any union attempting to
represent any employee of E-Views as collective bargaining agent.  E-Views is
not in violation of, or in default with respect to, any law, rule, regulation,
order, judgment, or decree; nor is E-Views required to take any action in order
to avoid such a violation or default.
 
(m)                Compliance with Laws and Regulations.  Except as otherwise
disclosed in Schedule 7(m) attached hereto, to the knowledge of E-Views ,
E-Views is in material compliance, with all laws, ordinances, codes,
restrictions, regulations (environmental and otherwise) and other legal
requirements applicable to the conduct of the Business, the noncompliance with
which would be likely to have a material adverse effect on the Business; and
there are no lawsuits or proceedings pending or, to their knowledge, threatened
with respect to the foregoing.

 
5

--------------------------------------------------------------------------------

 

(n)                 No Defaults.  Other than as reflected on Schedule 7 (n)
attached hereto, to the knowledge of E-Views , E-Views is not in default under
any provision, of any lease, contract, commitment, obligation, note, bond,
debenture, mortgage, indenture, security agreement, guaranty, or other
instrument of indebtedness, and no existing condition exists which, with the
giving of notice or the passage of time, or both, would constitute such a
default, in either case, which default is or would be likely to have a material
adverse effect on the Business.
 
(o)                 Permits and Approvals.  Except as otherwise disclosed on
Schedule 7(o) attached hereto, to the knowledge of E-Views , E-Views has all
permits and approvals required for the conduct of the Business and is not in
material default under any permit, approval or qualification, which default is
likely to have a material adverse effect on E-Views or the Business, nor is
there any existing condition which, with the giving of notice or the passage of
time, or both, would constitute such a material default; (ii) other than those
items listed on Schedule 7(o) attached hereto.
 
(p)                 Patents and Trademarks.  To the best of the knowledge of
E-Views , E-Views owns, possesses and has good title to all of the copyrights,
trademarks, trademark rights, patents, patent rights, and licenses necessary in
the conduct of the Business.  To the best of the knowledge of E-Views , E-Views
is not infringing upon or otherwise acting adversely to the rights of any
person, under, or in respect to, any copyrights, trademarks, trademark rights,
patents, patent rights, or licenses owned by any person or entity, and there is
no claim or pending or threatened action with respect thereto.  E-Views has the
unrestricted right to use (free and clear of any rights or claims of others) all
trade secrets, customer lists, manufacturing and other processes incident to the
manufacture, use or sale of any and all products presently sold by it.
 
(q)                 Absence of Certain Changes or Events.  Since October 31,
2009, there has not been any change in or any event or condition (financial or
otherwise) affecting the property, assets (including cash and all accounts
receivable), liabilities, operations, or prospects of E-Views, other than
changes in the ordinary course of its business, none of which has (either when
taken by itself or taken in conjunction with all other such changes) been
materially adverse.
 
(r)                 Purchase and Outstanding Bids.  No purchase commitments of
E-Views are in excess of normal, ordinary, and usual requirements of its
business, or were made at any price in excess of the then current market price
or contained terms and conditions more onerous than those usual and customary in
the industry.
 
(s)                 Insurance Policies.  There are in full force all policies of
fire, liability, and other forms of insurance pertaining to the properties and
assets of E-Views.  Such policies are in an amount and against such losses and
risks as are generally maintained by comparable businesses.
 
(t)                  Compensation of Officers and Others.  Since October 31,
2009, there has not been any change in any compensation, commission, bonus, or
other remuneration payable to any officer, director, agent, employee, or
consultant of E-Views, other than in the ordinary course of business.
 
(u)                 Inventory.  The inventory of E-Views which is reflected on
the Financial Statement and all inventory items which have been acquired since
October 31, 2009, consists of goods of such quality and in such quantities as
are salable in the ordinary course of its business with normal markup at
prevailing market prices.  Each item of the inventory was valued at the then
current cost, if possible, and if not, at the then current manufacturer’s
regular cost sheet available to distributors.  Since October 31, 2009, E-Views
has continued to replenish its inventory in a normal and customary manner
consistent with the prior and prudent practice prevailing in the business of
E-Views.
 
(v)                 Schedule of Assets.  As disclosed on Schedule 7(v) attached
hereto, is a schedule of assets owned by E-Views containing (i) a true and
complete listing of all property owned by E-Views; (ii) a true and complete
legal description of all real properties in which E-Views has a leasehold
interest, together with a description of each indenture, lease, sublease, or
other instrument under which E-Views claims or holds such leasehold interest,
each of which is a good and valid leasehold interest, and all of which are in
effect and enforceable according to their respective terms; (iii) a true and
complete list of all patents, patent applications, patent licenses, trademarks,
trademark registrations, and applications therefore, trade names, copyrights,
and copyright registrations and applications therefore owned by E-Views.

 
6

--------------------------------------------------------------------------------

 

(w)                 Labor Matters.  Except as disclosed in Schedule 7(w) hereto,
to the best of the knowledge of E-Views, E-Views is in material compliance with
all applicable laws, rules or regulations respecting employment and employment
practices, terms and conditions of employment and wages and hours, and E-Views
has not engaged in any unfair or illegal labor practice which has not been
remedied as of the date hereof.  There is no unfair labor practices complaint or
charge of employment discrimination pending or, to the best of the knowledge of
E-Views, threatened in writing against E-Views with respect to any of the
employees before the National Labor Relations Board, if applicable, the Equal
Employment Opportunity Commission, or any other state, federal or local court or
governmental board, agency or commission.  There is no labor strike, dispute,
work slowdown, work stoppage or other job action pending or, to the best of the
knowledge of E-Views, threatened against E-Views.
 
(x)                 Compliance with Law and Other Instruments.  The business and
operations of E-Views have been and are being conducted in accordance with all
applicable laws, rules and regulations of all authorities, except those which do
not (either individually or in the aggregate) materially and adversely affect
E-Views.
 
(y)                 Contracts.  Other than as disclosed on Schedule 7(y)
attached hereto, to the best knowledge of E-Views, E-Views has in all respect
performed all obligations required to be performed to date, and is not in
material default in any respect under any of the contracts, agreements, leases,
documents, or other commitments to which it is a party or otherwise bound or
affected. All parties have material contracts with Views are in material
compliance therewith, and are not in material default thereunder.
 
(z)                 Authority to Sell. E-Views has all requisite power and
authority to execute, deliver, and perform this Agreement.  All necessary
corporate proceedings of E-Views have been duly taken to authorize the
execution, delivery, and performance of this Agreement by E-Views.  This
Agreement has been duly authorized, executed and delivered by E-Views; is the
legal, valid, and binding obligation of E-Views; and is enforceable as to it in
accordance with its terms subject to any laws relating to bankruptcy or any
other similar laws. No consent, authorization, approval, order, license,
certificate, or permit of or from, or declaration of filing with, any federal,
state, local, or other governmental authority or any court or other tribunal is
required by E-Views for the execution, delivery, or performance of this
Agreement by E-Views.  No consent of any party to any contract, agreement,
instrument, lease, license, arrangement, or understanding to which E-Views is a
party, or to which any of its properties or assets are subject, is required for
the execution, delivery or performance of this Agreement; and the execution,
delivery, and performance of this Agreement will not violate, result in a breach
of, conflict with, or (with or without the giving of notice or the passage of
time or both) entitle any party to terminate or call a default under any
contract, agreement, instrument, lease, license, arrangement, or understanding,
or violate or result in a breach of any term of the articles of incorporation
(or other charter document) or bylaws of E-Views or violate, result in a breach
of, or conflict with any law, rule, regulation, order, judgment, or decree
binding on Views or to which any of its operations, business, properties, or
assets are subject.
 
(aa)               Records.  The books of account and minute books of E-Views
are complete and correct, and reflect all those transactions involving its
business which properly should have been set forth in such books.
 
(bb)              Representations and Warranties True and Complete.  All
representations and warranties of E-Views in this Agreement and the Other
Agreements are true, accurate and complete in all material respects as of the
Closing Date.
 
(cc)               No Knowledge of Default.  E-Views has  no knowledge that any
representations and warranties of EGPI and the EGPI Subsidiary contained in this
Agreement or the Other Agreements are untrue, inaccurate or incomplete or that
EGPI and the EGPI Subsidiary are in default under any term or provision of this
Agreement or the Other Agreements.
 
(dd)              No Untrue Statements.  No representation or warranty by
E-Views in this Agreement or in any writing furnished or to be furnished
pursuant hereto, contains or will contain any untrue statement of a material
fact, or omits, or will omit to state any material fact required to make the
statements herein or therein contained not misleading.
 
(ee)               Reliance.  The foregoing representations and warranties are
made by E-Views with the knowledge and expectation that EGPI and the EGPI
Subsidiary are placing complete reliance thereon.

 
7

--------------------------------------------------------------------------------

 

8.           Representations and Warranties of EGPI and the EGPI
Subsidiary.  Where a representation contained in this Agreement is qualified by
the phrase “to the best knowledge of EGPI and the EGPI Subsidiary” (or words of
similar import), such expression means that, after having conducted a due
diligence review, EGPI and the EGPI Subsidiary believe the statement to be true,
accurate, and complete in all material respects.  Knowledge shall not be imputed
nor shall it include any matters which such person should have known or should
have been reasonably expected to have known.  EGPI and the EGPI Subsidiary
hereby represent and warrant to E-Views as follows:
 
a.                 Power and Authority.  EGPI and the EGPI Subsidiary have full
power and authority to execute, deliver and perform this Agreement and the Other
Agreements.
 
b.                 Binding Effect.  Upon execution and delivery by EGPI and the
EGPI Subsidiary, this Agreement and the Other Agreements shall be and constitute
the valid, binding and legal obligations of EGPI and the EGPI Subsidiary
enforceable against them in accordance with the terms hereof or thereof, except
as the enforceability hereof and thereof may be subject to the effect of (i) any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting creditors’ rights generally, and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
c.                 No Consents.  No consent, approval or authorization of, or
registration, declaration or filing with any third party, including, but not
limited to, any governmental department, agency, commission or other
instrumentality, will, except such consents, if any, delivered or obtained on or
prior to the Closing Date, be obtained or made by EGPI and the EGPI Subsidiary
prior to the Closing Date to authorize the execution, delivery and performance
by EGPI and the EGPI Subsidiary of this Agreement or the Other Agreements.
 
d.                 SEC Filings.  All filings of EGPI with the Securities and
Exchange Commission are available on the EDGAR website maintained by the
Securities and Exchange Commission.
 
e.                 Representations and Warranties of True and Complete.  All
representations and warranties of EGPI and the EGPI Subsidiary in this Agreement
and the Other Agreements are true, accurate and complete in all material
respects as of the Closing Date.
 
f.                 No Knowledge of Default.  EGPI and the EGPI Subsidiary have
no knowledge that any of the representations and warranties of
E-Views  contained in this Agreement or the Other Agreements are untrue,
inaccurate or incomplete in any respect or that E-Views is in default under any
term or provision of this Agreement or the Other Agreements.
 
g.                 No Untrue Statements.  No representation or warranty by EGPI
and the EGPI Subsidiary in this Agreement or in any writing furnished or to be
furnished pursuant hereto, contains or will contain any untrue statement of a
material fact, or omits, or will omit to state any material fact required to
make the statements herein or therein contained not misleading.
 
h.                 Reliance.  The foregoing representations and warranties are
made by EGPI and the EGPI Subsidiary with the knowledge and expectation that
E-Views is placing complete reliance thereon.
 
9.           Actions of E-Views Pending the Closing Date.  E-Views agrees that
from the date hereof until the Closing Date:


(a)                 Operations.  E-Views will use its  best efforts to cause
E-Views to (i) be operated in keeping with its customary practices and in
compliance with all applicable laws, rules and regulations; and (ii) not engage
in any transaction or make any commitment or expenditure, not in the ordinary
course of business.
 
(b)                 No Change in Corporate Charter.  No change will be made in
the Articles of Incorporation or Bylaws of E-Views.
 
(c)                 No Default.  E-Views shall timely pay and/or not suffer any
default with respect to any of its contracts, commitments or
obligations.  E-Views shall also continue to pay as they become due all accounts
payable of E-Views.

 
8

--------------------------------------------------------------------------------

 

(d)                 Banking Relations.  No change will be made affecting the
banking and safe deposit arrangements of E-Views.
 
(e)                 Insurance.  E-Views shall keep all of its property and
assets covered hereby insured in accordance with the present practice, and
maintain, preserve and keep all improvements on its properties, all equipment,
machinery and other personal property covered hereby in reasonably good
condition and state of repair, reasonable wear excepted.
 
(f)                 Access to Records.  E-Views shall cause E-Views to afford
EGPI and their attorneys, accountants, investment bankers and other
representative’s access, during normal business, to all of its business
operations, properties, books, files, and records, and will cooperate in their
examination thereof.  No such examination, however, shall constitute a waiver or
relinquishment by EGPI and the EGPI Subsidiary of their right to rely upon
covenants, representations, and warranties of E-Views  made herein or pursuant
hereto.  Until the Closing Date or the termination of this Agreement, whichever
shall occur first, and after the termination of this Agreement in the event this
Agreement does not close, EGPI and the EGPI Subsidiary will hold in confidence
all information so obtained by EGPI and the EGPI Subsidiary as a result of such
examination.
 
(g)                 Compliance.  E-Views shall cause its officers and employees
to comply with all applicable provisions of this Agreement.
 
10.           Conditions Precedent to Obligations of EGPI and the EGPI
Subsidiary.  All obligations of EGPI and the EGPI Subsidiary under this
Agreement are subject to the fulfillment, prior to or at the Closing Date, of
the following conditions which must be satisfied as herein specified.  In
connection with any item to be furnished by Views  prior to the Closing Date to
EGPI under this Paragraph 15, each such item shall be furnished within five days
from the date hereof, and EGPI, as well as the counsel of EGPI, must be
reasonably satisfied with any such item within 10 days after receipt of any such
item.  If EGPI, or the counsel of EGPI, is not reasonably satisfied within 10
days after receipt of any such item to be furnished under this Paragraph 15,
then EGPI may, at its sole option, declare that this Agreement is null and void,
whereupon no party shall have any liability to the other hereunder or in
connection with any other instrument executed in connection with the
transactions contemplated herein.  As used herein, the term “reasonably
satisfied” shall mean that if any item furnished under this Paragraph 15 is not
at material variance with information previously furnished to EGPI or if such
item is as specified in this Paragraph 15, then the conditions of this Paragraph
15 shall be deemed to have been satisfied.  Such conditions are as follows:
(a)                 Representations and Warranties True at the Closing
Date.  The representations and warranties of E-Views herein shall be deemed to
have been made again as of the Closing Date, and then be true and correct,
subject to any changes contemplated by this Agreement.  E-Views  shall have
performed all of the obligations to be performed by them hereunder on or prior
to the Closing Date.
 
(b)                 Proof of Authority.  EGPI’s counsel shall have received
evidence reasonably sufficient to such counsel that E-Views has  all requisite
authorizations necessary for consummation by E-Views  of the transactions
contemplated hereby, and there has not been issued, and there is not in effect,
any injunction or similar legal order prohibiting or restraining consummation of
any of the transactions herein contemplated, and no legal or governmental
action, proceeding or investigation which might reasonably be expected to result
in any such injunction or order is pending.
 
(c)                 Deliveries at the Closing Date.  E-Views  shall have
delivered to EGPI at the Closing Date all of the documents required to be
delivered hereunder.
 
(d)                 Additional Financial Statement.  E-Views  shall have
delivered to EGPI an unaudited balance sheet of E-Views as of December 31, 2009,
and the related statement of income and retained earnings for the periods
covered thereby (the “Additional Financial Statement”).  The Additional
Financial Statement shall (i) be in accordance with the books and records of
E-Views; (ii) fairly present the financial condition of E-Views at such dates
and the results of its operations for the periods therein specified; (iii) be
prepared in accordance with generally accepted accounting principles applied
upon a basis consistent with prior accounting periods; and (iv) with respect to
all contracts and commitments of E-Views, shall reflect adequate reserves for
all reasonably anticipated losses and costs in excess of anticipated
income.  Specifically, but not by way of limitation, the Additional Financial
Statement shall disclose all of the debts, liabilities, and obligations of any
nature (whether absolute, accrued, contingent, or otherwise and whether due or
to become due) of E-Views on the dates therein specified (except such debts,
liabilities, and obligations as are not required to be reflected therein in
accordance with generally accepted accounting principles) and shall include
appropriate reserves for all taxes and other liabilities accrued or due at such
dates but not yet payable.

 
9

--------------------------------------------------------------------------------

 

(e)                Sales.  The total income of E-Views as reflected on line 11
of its federal income tax returns for the past three fiscal years is as follows:
2006 - $__________; 2007 - $_________; and 2008 - $_________.
 
(f)                 Opinion of Counsel.  E-Views  shall have delivered at the
Closing Date to EGPI an opinion of their counsel dated as of date of the Closing
Date in form and substance reasonably satisfactory to EGPI and its counsel, to
the effect that (i) E-Views is a duly and validly organized and existing
corporation in good standing under the laws of the jurisdiction where it was
incorporated, with full corporate power to carry on the business in which it is
engaged; (ii) the performance of this Agreement and the consummation of the
transactions contemplated herein will not result in any breach or violation of
any terms or provisions of or cause a default under the Articles of
Incorporation or Bylaws of E-Views or, to E-Views  said counsel knowledge and
belief any order, rule, or regulation of any court, governmental agency or body
having jurisdiction over E-Views, or any of their activities, properties, any
statute, indenture, mortgage, deed of trust, lease, loan agreement, security
agreement, or other agreement or instrument known to said counsel, to which
E-Views is a party or by which each is bound or to which any of their property
is subject; (iii) no provision of the Articles of Incorporation, Bylaws, minutes
or share certificates of E-Views or, to E-Views  said counsel’s knowledge and
belief, any contract to which E-Views is a party or otherwise bound or affected,
prevents E-Views  from delivering good, absolute, and marketable title to the
E-Views Common Stock to EGPI as contemplated by this Agreement; (iv) E-Views is
authorized by its Articles of Incorporation to issue 250,000,000 shares of the
E-Views Common Stock, of which there are ____ shares validly issued and
outstanding, fully paid and non-assessable, and to the knowledge and belief of
such counsel the issuance and sale of such shares did not violate the Securities
Act of 1933, as amended (the “Securities Act”), or the rules and regulations of
the Securities and Exchange Commission thereunder, or applicable state
securities or Blue Sky Laws, and that E-Views has no other authorized or
outstanding series or class of capital stock or other securities; (v) such
counsel has no knowledge of any litigation, proceeding, or governmental
investigation or labor dispute pending or threatened against or relating to
E-Views, its properties or businesses, except as set forth herein or in said
opinion.
 
(g)                Status of Litigation.  With respect to any matters affecting
E-Views and in litigation as described in Schedule 7(m) attached hereto, EGPI
shall have the right to make an independent review of such matters.  If EGPI is
not satisfied with such review, then EGPI shall have the option to terminate
this Agreement pursuant to the terms of this Agreement.
 
(h)                Tax Returns.  E-Views  shall have delivered to EGPI copies of
all federal and state tax returns for E-Views for 2006, 2007, and 2008,
including but not limited to all income, payroll, sales, and excise, use and
franchise tax returns for E-Views, together with any audit reports issued in
connection with any such returns.
 
(i)                 Corporate Records, etc.  E-Views  shall have delivered to
EGPI copies of the Articles of Incorporation, Bylaws, minute books, and other
corporate governance materials used since the inception of Views.
 
(j)                 Certification.  E-Views  shall have delivered to EGPI at the
Closing Date a certificate dated as of the Closing Date, executed by E-Views,
certifying that the conditions specified in this Paragraph 15 have been
fulfilled.
 
(k)                Other Matters.  All corporate and other proceedings and
actions taken in connection with the transactions contemplated hereby and all
certificates, opinions, agreements, instruments and documents mentioned herein
or incident to any such transaction shall be satisfactory in form and substance
to EGPI and its counsel, whose approval shall not be unreasonably withheld.
 
11.           Conditions Precedent to Obligations of E-Views.  All obligations
of E-Views  under this Agreement are subject to the fulfillment, prior to or at
the Closing Date, of the following conditions:

 
10

--------------------------------------------------------------------------------

 

(a)                 Representations and Warranties True at Closing Date.  The
representations and warranties of EGPI herein shall be deemed to have been made
again at the Closing Date, and then be true and correct, subject to any changes
contemplated by this Agreement.  EGPI and the EGPI Subsidiary shall have
performed all of the obligations to be performed by EGPI and the EGPI Subsidiary
hereunder on or prior to the Closing Date.
 
(b)                 Proof of Authority.  Counsel for E-Views  shall have
received evidence reasonably sufficient to such counsel that EGPI and the EGPI
Subsidiary have all requisite authorizations necessary for consummation by EGPI
and the EGPI Subsidiary of the transactions contemplated hereby, and there has
not been issued, and there is not in effect, any injunction or similar legal
order prohibiting or restraining consummation of any of the transactions herein
contemplated, and no legal or governmental action, proceeding or investigation
that might reasonably be expected to result in any such injunction or order is
pending.
 
(c)                 Opinion of Counsel.  EGPI shall have delivered at the
Closing Date to E-Views  an opinion of its counsel dated as of date of the
Closing Date in form and substance satisfactory to E-Views  and its  counsel, to
the effect that (i) EGPI and the EGPI Subsidiary are duly and validly organized
and existing corporations in good standing under the laws of the state of their
organization, with full corporate power to carry on the business in which they
are engaged; (ii) the performance of this Agreement and the consummation of the
transactions contemplated herein will not result in any breach or violation of
any terms or provisions of or cause a default under the Articles of
Incorporation, as amended, or Bylaws, as amended, of EGPI and the EGPI
Subsidiary or, to said counsel’s knowledge and belief, any order, rule, or
regulation of any court, governmental agency or body having jurisdiction over
EGPI and the EGPI Subsidiary or any of their activities, properties, any
statute, indenture, mortgage, deed of trust, lease, loan agreement, security
agreement, or other agreement or instrument known to said counsel, to which
either is a party or by which either is bound or to which any of their
properties are subject; and (iii) no provision of the Articles of Incorporation,
as amended, Bylaws, as amended, minutes or share certificates of EGPI and the
EGPI Subsidiary or, to their said counsel’s knowledge and belief, any contract
to which either is a party or otherwise bound or affected, prevents EGPI and the
EGPI Subsidiary from performing their obligations as contemplated by this
Agreement.
 
(d)                 No Orders.  There has not been issued, and there is not in
effect, any injunction or similar legal order prohibiting or restraining
consummation of any of the transactions herein contemplated, and no legal or
governmental action, proceeding or investigation which might reasonably be
expected to result in any such injunction or order is pending.
 
(e)                 Other Matters.  All corporate and other proceedings and
actions taken in connection with the transactions contemplated hereby and all
certificates, opinions, agreements, instruments and documents mentioned herein
or incident to any such transaction shall be satisfactory in form and substance
to E-Views  and their counsel, whose approval shall not be unreasonably
withheld.
 
12.           The Nature and Survival of Representations, Covenants and
Warranties.  All statements and facts contained in any memorandum, certificate,
instrument, or other document delivered by or on behalf of the parties hereto
for information or reliance pursuant to this Agreement, shall be deemed
representations, covenants and warranties by the parties hereto under this
Agreement.  All representations, covenants and warranties of the parties shall
survive the Closing Date and all inspections, examinations, or audits on behalf
of the parties, shall expire 18 months following the Closing Date.

 
11

--------------------------------------------------------------------------------

 

13.           Indemnification by E-Views.  E-Views  agrees to indemnify and hold
harmless EGPI and/or Views against and in respect to all damages (as hereinafter
defined) up to the consideration paid for the Initial Payment, the Initial
Issuance and the Second Issuance..  Damages, as used herein shall include any
claim, salary, wage, action, tax, demand, loss, cost, expense, liability (joint
or several), penalty, and other damage, including, without limitation, counsel
fees and other costs and expenses reasonably incurred in investigating or
attempting to avoid same or in opposition to the imposition thereof, or in
enforcing this indemnity, resulting to EGPI and/or E-Views from any inaccurate
representation made by or on behalf of E-Views  in or pursuant to this
Agreement, breach of any of the warranties made by or on behalf of E-Views  in
or pursuant to this Agreement, or breach or default in the performance by
E-Views  of any of the obligations to be performed by him hereunder.  Hereunder,
EGPI shall determine whether EGPI, E-Views or both EGPI and E-Views are entitled
to be indemnified and such determination shall be binding on E-Views.
Notwithstanding the scope of E-Views  representations and warranties herein, or
of any individual representation or warranty, or any disclosure to EGPI herein
or pursuant hereto, or the definition of damages contained in the preceding
sentence, or EGPI’s knowledge of any fact or facts at or prior to the Closing
Date, damages shall also include all debts, liabilities, and obligations of any
nature whatsoever (whether absolute, accrued, contingent, or otherwise, and
whether due or to become due) of E-Views, as of the date hereof not reflected in
the Financial Statement or any other exhibit furnished hereunder, whether known
or unknown by E-Views ; all claims, actions, demands, losses, costs, expenses,
and liabilities resulting from any litigation from causes of action arising
prior to the Closing Date involving E-Views or any stockholders thereof other
than E-Views , whether or not disclosed to EGPI; all claims, actions, demands,
losses, costs, expenses, liabilities and penalties resulting from (i) Views’
infringement or claimed infringement upon or acting adversely to the rights or
claimed rights of any person under or in respect to any copyrights, trademarks,
trademark rights, patents, patent rights or patent licenses; or (ii) any claim
or pending or threatened action with respect to the matters described in clause
(i); all claims, actions, demands, losses, costs, expenses, liabilities or
penalties resulting from E-Views’ failure in any respect to perform any
obligation required by it to be performed at or prior to the Closing Date, or by
reason of any default of E-Views, at the Closing Date, under any of the
contracts, agreements, leases, documents, or other commitments to which it is a
party or otherwise bound or affected; and all losses, costs, and expenses
(including without limitation all fees and disbursements of counsel) relating to
damages.E-Views  shall reimburse and/or pay on behalf of EGPI and/or E-Views on
demand for any payment made or required to be made by EGPI and/or E-Views at any
time after the Closing Date based upon the judgment of any court of competent
jurisdiction or pursuant to a bona fide compromise or settlement of claims,
demands or actions, in respect to the damages to which the foregoing indemnity
relates.  EGPI shall give, or EGPI shall cause Views to give, written notice
within 30 days after notification of any litigation threatened or instituted
against Views which might constitute the basis of a claim for indemnity by EGPI
and/or E-Views. Notwithstanding anything contained in this Agreement to the
contrary, the right to indemnification described in this paragraph shall expire
18 months after the Closing Date.


14.           Records of E-Views.  For a period of five years following the
Closing Date, the books of account and records of E-Views pertaining to all
periods prior to the Closing Date shall be available for inspection for use in
connection with tax audits.


15.           Default by EGPI and the EGPI Subsidiary.  If E-Views does not
default hereunder and EGPI or the EGPI Subsidiary defaults hereunder, except as
otherwise provided to the contrary in this Agreement,  E-Views  may assert any
remedy, including specific performance, which E-Views  may have by reason of any
such default.  From and after the Closing Date, subject to the terms and
provisions hereof, in the event of a breach by any party of the terms of this
Agreement or any obligation of a party which survives the Closing Date, the
non-defaulting party may assert any remedy, either at law or in equity to which
such non-defaulting party may be entitled.


16.           Default by E-Views.  If EGPI and the EGPI Subsidiary do not
default hereunder and E-Views  defaults hereunder, except as otherwise provided
to the contrary in this Agreement EGPI and the EGPI Subsidiary may elect to
terminate this Agreement as well as any other agreement, except the
nondisclosure agreement executed by EGPI and the EGPI Subsidiary in connection
with the transactions contemplated by this Agreement, or any other independent
agreements, whereupon no party shall be liable to the others hereunder, or EGPI
and the EGPI Subsidiary may assert any remedy, including specific performance,
which EGPI and the EGPI Subsidiary may have by reason of any such default of
E-Views.  From and after the Closing Date, subject to the terms and provisions
hereof, in the event of a breach by any party of the terms of this Agreement or
any obligation of a party which survives the Closing Date, the non-defaulting
party may assert any remedy, either at law or in equity, to which such
non-defaulting party may be entitled.


17.           Termination.  In the event of the termination of this Agreement,
except with respect to the obligation of confidentiality described below, no
party shall have any obligation to any other in connection herewith or in
connection with any other documents which may have been executed by any party
with respect to the transactions contemplated by this Agreement whether or not
such documents are described herein.  Provided, however, in the event of
termination of this Agreement, E-Views  and EGPI and the EGPI Subsidiary shall,
and shall cause its principals, officers and other personnel and authorized
representatives to, hold in confidence, and not disclose to any other party
without the other party’s prior consent, all information received by any of such
party hereto from any other party hereto in connection with the transactions
contemplated hereby except as may be required by applicable law or as otherwise
contemplated herein.


18.           Cooperation.  The parties hereto will each cooperate with the
other, at the other’s request and expense, in furnishing information, testimony,
and other assistance in connection with any actions, proceedings, arrangements,
disputes with other persons or governmental inquiries or investigations
involving the parties hereto or the transactions contemplated hereby.

 
12

--------------------------------------------------------------------------------

 

19.           Further Conveyances and Assurances.  After the Closing Date,
E-Views  and EGPI and the EGPI Subsidiary will, without further cost or expense
to, or consideration of any nature from the other, execute and deliver, or cause
to be executed and delivered, to the other, such additional documentation and
instruments of transfer and conveyance, and will take such other and further
actions, as the other may reasonably request as more completely to consummate
the transactions contemplated hereby.


20.           Closing and Closing Date.  The Closing and Closing Date of the
Initial Payment, the Initial Issuance and the Second Issuance are as provided in
Sections 1 and 2 of this Agreement; and all references in this Agreement to a
Closing or Closing Date shall mean the applicable closing as the context shall
require and all of the foregoing Closings shall be at Agoura Hills, California
at 2:00 p.m. Eastern time on the Closing Date, unless another hour or place is
mutually agreed upon by the parties hereto.


21.           No Assignment.  This Agreement shall not be assignable by any
party without the prior written consent of the other parties, which consent
shall be subject to such party’s sole, absolute and unfettered discretion.
22.           Mediation and Arbitration.  All disputes arising or related to
this Agreement must exclusively be resolved first by mediation with a mediator
selected by the parties, with such mediation to be held in California.  If such
mediation fails, then any such dispute shall be resolved by binding arbitration
under the Commercial Arbitration Rules of the American Arbitration Association
in effect at the time the arbitration proceeding commences, except that (a)
Georgia law and the Federal Arbitration Act must govern construction and effect,
(b) the locale of any arbitration must be in Fulton County Georgia, and (c) the
arbitrator must with the award provide written findings of fact and conclusions
of law.  Any party may seek from a court of competent jurisdiction any
provisional remedy that may be necessary to protect its rights or assets pending
the selection of the arbitrator or the arbitrator’s determination of the merits
of the controversy.  The exercise of such arbitration rights by any party will
not preclude the exercise of any self-help remedies (including without
limitation, setoff rights) or the exercise of any non-judicial foreclosure
rights.  An arbitration award may be entered in any court having jurisdiction.


23.           Attorneys’ Fees.  In the event that it should become necessary for
any party entitled hereunder to bring suit against any other party to this
Agreement for a breach of this Agreement, the parties hereby covenant and agree
that the party who is found to be in breach of this Agreement shall also be
liable for all reasonable attorneys’ fees and costs of court incurred by the
other parties.  Provided, however, in the event that there has been no breach of
this Agreement, whether or not the transactions contemplated hereby are
consummated, each party shall bear its own costs and expenses (including any
fees or disbursements of its counsel, accountants, brokers, investment bankers,
and finder’s fees).


24.           Benefit.  All the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto, and their respective heirs, executors, administrators, personal
representatives, successors and permitted assigns.


25.           Notices.  All notices, requests, demands, and other communications
hereunder shall be in writing and delivered personally or sent by registered or
certified United States mail, return receipt requested with postage prepaid, or
by telecopy or e-mail, if to E-Views , addressed to Mr. James Davidson, E-Views
Safety Systems, Inc., 5331 Derry Avenue, Suite J, Agoura Hills, California
91301, telephone (818)889-2302, telecopy (818) 889-6941, and e-mail
jimdavidson@eviewsinc.com; and if to EGPI or to the EGPI Subsidiary, addressed
to Mr. Dennis Alexander, EGPI Firecreek, Inc., 3400 Peachtree Road NE, Suite
111, Atlanta, Georgia 30326, telephone (480) 948-6581, telecopy (480) 443-1403,
and e-mail d.alexander@energyproducersinc.net.  Any party hereto may change its
address upon 10 days’ written notice to any other party hereto.


26.           Construction.  Words of any gender used in this Agreement shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

 
13

--------------------------------------------------------------------------------

 

27.           Waiver.  No course of dealing on the part of any party hereto or
its agents, or any failure or delay by any such party with respect to exercising
any right, power or privilege of such party under this Agreement or any
instrument referred to herein shall operate as a waiver thereof, and any single
or partial exercise of any such right, power or privilege shall not preclude any
later exercise thereof or any exercise of any other right, power or privilege
hereunder or thereunder.


28.           Cumulative Rights.  The rights and remedies of any party under
this Agreement and the instruments executed or to be executed in connection
herewith, or any of them, shall be cumulative and the exercise or partial
exercise of any such right or remedy shall not preclude the exercise of any
other right or remedy.


29.           Invalidity.  In the event any one or more of the provisions
contained in this Agreement or in any instrument referred to herein or executed
in connection herewith shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect the other provisions of this Agreement or any such other
instrument.


30.           Time of the Essence.  Time is of the essence of this Agreement.


31.           Incorporation by Reference.  The Exhibits and Schedules to this
Agreement referred to or included herein constitute integral parts to this
Agreement and are incorporated into this Agreement by this reference.
32.           Multiple Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  A facsimile transmission
or PDF copy of this signed Agreement shall be legal and binding on all parties
hereto.


33.           Controlling Agreement.  In the event of any conflict between the
terms of this Agreement or any of the Other Agreements or exhibits referred to
herein, the terms of this Agreement shall control.


34.           Press Releases and Public Announcements.  No party shall issue any
press release or make any public announcement relating to the subject matter of
this Agreement prior to the Closing without the prior written approval of the
other parties; provided, however, that any party may make any public disclosure
it believes in good faith is required by applicable law or any listing or
trading agreement concerning its publicly-traded securities (in which case the
disclosing party will use its efforts to advise the other parties prior to
making the disclosure).
35.           Law Governing; Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Georgia, without
regard to any conflicts of laws provisions thereof.  Each party hereby
irrevocably submits to the personal jurisdiction of the United States District
Court for Fulton County, Georgia over any suit, action or proceeding arising out
of or relating to this Agreement.  Each party hereby irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such mediation, arbitration, suit, action
or proceeding brought in any such county and any claim that any such mediation,
arbitration, suit, action or proceeding brought in such county has been brought
in an inconvenient forum.


36.           Entire Agreement.  This instrument and the attachments hereto
contain the entire understanding of the parties and may not be changed orally,
but only by an instrument in writing signed by the party against whom
enforcement of any waiver, change, modification, extension, or discharge is
sought.

 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.
 
EGPI/FIRECREEK, INC.
   
By
/s/ Dennis R. Alexander
 
Dennis R. Alexander,
 
Its: Chief Executive Officer
 
 
EGPI FIRECREEK ACQUISITION COMPANY, INC.
   
By
/s/ Dennis R. Alexander
 
Its: Chief Executive Officer


 
14

--------------------------------------------------------------------------------

 


E-VIEWS SAFETY SYSTEMS, INC.
   
By
/s/ James Davidson
 
James Davidson, Chief Executive Officer



Attachments:
 
Attachment 3
Repurchase Agreement
Attachment 4
Distribution Agreement
Attachment 6
Shareholder Agreement
   
Schedule 7(c)
Violations under Documents
Schedule 7(e)
Capitalization
Schedule 7(k)
Tax Returns
Schedule 7(l)
Litigation
Schedule 7(m)
Compliance with Laws and Regulations
Schedule 7(n)
Defaults
Schedule 7(o)
Permits and Approvals
Schedule 7(v)
Assets
Schedule 7(w)
Labor Matters
Schedule 7(y)
Contracts in Default


 
15

--------------------------------------------------------------------------------

 